 456DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOakes Machine Corporation, a Subsidiary of KatyIndustries, Inc. and Kenneth Kress, JamesZuber, and Lewis Russo. Case 29-CA-7287April 14, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON AND CRACRAFTOn December 18, 1981, Administrative LawJudge Howard Edelman issued the attached deci-,sion. The Respondent filed exceptions and a sup-porting brief, and the Charging Parties filed an an-swering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order, to modify the remedy,1 and toadopt the recommended Order as modified.The judge found, and we agree, that the Re-spondent violated Section 8(a)(1) of the Act by dis-charging employee Russo for sending an unsignedletter asking the Respondent's parent company toremove Peter Oakes as the Respondent's president.The evidence shows that the letter, which Russomailed, reflected discussions among the employeesabout what they regarded as Oakes' mismanage-ment of the Company•a mismanagement they be-lieved had a detrimental effect on their workingconditions.2The judge inferred from the overall wording ofthe letter and the consistent use of the pronoun"we" that the Respondent reasonably believedfrom reading the letter that it represented thethinking of more than one employee. We agree.Applying the standards of Meyers Industries,3which issued after the judge's decision in this case,we find that preparation of this letter is clearlyconcerted activity within the meaning of Section 7.Not only does the letter consistently use the term"we," it also specifies complaints that concernmore than one employee, e.g., Oakes' "attitude to-In accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after January 1, 1987, shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 U.S.C. † 6621. Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendment to 26 U.S C. † 6621), shall be computed in accordance withFlorida Steel Corp., 231 NLRB 651 (1977)2 There is no evidence that the Respondent knew the identity of theemployees who collaborated with Russo in the preparation of the letter.3 Meyers I, 268 NLRB 493 (1984), remanded sub nom. Frill v. NLRB,755 F.2d 941 (D.C. Cir. 1985), Meyers II, 281 NLRB 882 (1986), enfd.sub nom. Frill a NLRB, 835 F.2d 1481 (D.0 Cir. 1987).wards employees" and his use of the Respondent'semployees (including a welder and members of theengineering staff) to work on his own ,personalprojects, as distinct from the Respondent's business.The judge's finding that a reasonable person read-ing the letter would conclude that it was the prod-uct of more than one person is given additionalsupport by the testimony of Ed Egan, the Re-spondent's former vice president. Egan testifiedthat when Oakes learned of the letter, he statedthat he wanted to learn who sent it so he could"get them out of the building." Accordingly, wefind that Russo's mailing of the letter was "en-gaged in with or on authority of other employees,and not solely by or on behalf of the employeehimself'4 and that there is ample basis for conclud-ing that the Respondent had reason to know thatmore than a single employee was involved in thisprotest, We therefore affirm the judge's findingthat Russo was engaged in concerted activity insending the letter and that the Respondent's dis-charge of him violated Section 8(a)(1) of the Act.5The judge further found that the discharges ofemployee Zuber and Supervisor Kress also violatedSection 8(a)(1). As the judge found, the creditedevidence shows that Zuber expressed concern toVice President Egan about having to work in closeproximity to a radioactive source at the time of hisassignment to the densitometer project.6 Thereaf-ter, on February 28, 1979, Zuber became upsetafter computing an equation in some radiationsafety literature that revealed that he had been ex-posed to unsafe levels of radioactivity. He showedhis calculations to Supervisor Kress, who verifiedtheir accuracy but pointed out that the equation re-lated to an unshielded source produced by a differ-ent manufacturer, which was unlike the one Zuberhad been using. Kress suggested that more informa-tion was needed before any final conclusion couldbe reached about exposure to radioactivity. Afterspeaking with Kress, Zuber told another employeethat the source was unsafe and suggested that hecease working near it. Zuber then telephoned acounty health official, who agreed to survey theplant premises that same day. When Kress returnedfrom lunch, Zuber advised him of the plannedsurvey and Kress asked if Zuber had notified Egan,who was in charge of the plant that day. Zuberand Kress then informed Egan, who became angry4 Meyers I at 497.5 For the same reason, we also adopt the 8(a)(1) violations found bythe judge based on management's warning to Russo and threat of black-listing him, and its promise of benefits and implied threats of reprisals toinduce other employees not to engage in protected concerted activities.6 Testing of densitometers apparently necessitated moving the radioac-tive source from one unit to another.288 NLRB No. 52 OAKES MACHINE CORP.457and accused Zuber of opening up a can of worms.Later in the afternoon Egan was advised by ahealth official that removal of the radioactivesource from its source holder violated the regula-tions concerning its handling and, therefore, the in-cident would have to be "logged," Egan thereuponsummoned Zuber and Kress into his office and"read the Riot Act" to Zuber for calling in outsid-ers before coming to him or President Oakes. OnMarch 2 Oakes asked Egan and Kress how theythought Zuber should be disciplined. Egan re-sponded that he should be fired, but Kress protest-ed, saying Zuber had the right to contact thehealth department and that he would testify forZuber if Zuber were fired. Oakes replied that thematter was out of his hands because he had alreadyinformed the parent company Of Zuber's actions.On March 9 Zuber and Kress were discharged.The judge concluded, based on Alleluia CushionCo.,7 that Zuber's complaint about unsafe workingconditions to an appropriate agency is implicitlyconcerted and therefore protected activity and,therefore, his discharge violated Section 8(a)(1).We disagree.The Board in Meyers I, supra, overruled AlleluiaCushion and stated that it will no longer regard anindividual's action as "concerted" merely becausethe action ought to be of group concern.8 UnderMeyers I, as reaffirmed in Meyers II, we will notdeem Zuber's act of complaining to a state agencyabout allegedly unsafe working conditions to comewithin Seetion 7 of the Act because it was notdone in concert with other employees. Consequent-ly, we find that Z,uber's discharge did not violateSection 8(a)(1).8We reach a different result concerning Kress. Inagreement with the judge, we find that the Re-spondent violated Section 8(a)(1) by discharginghim. From the credited testimony, the judge con-cluded that the Respondent had "concurrent" rea-sons for discharging Kress: First, his failure to ex-ercise sufficient control over the employees underhis supervision, as demonstrated by Zuber's con-tacting the state regulatory agency and Russo'ssending the letter to the Respondent's parent com-pany; second, his statement of intention to testify7 221 NLRB 999 (1975). The judge's decision issued before Meyers I.8 Meyers I, supra at 496.9 We accordingly do not adopt the judge's 8(aX1) findings based onthe Respondent's threats of reprisal directed at Zuber. Compare UnicoReplacement Parts, 281 NLRB 309 (1986), in which the Board found un-lawful a threat that could reasonably have been construed as indicatingthat OSHA complamts, whether made by one or by several employeestogether, would result in plant closure.We note also that there is no basis for findmg that Zuber's safety com-plaint to the state agency was a continuation of the concerted employeeaction embodied in Russo's letter, which concerned general mismanage-ment by Peter Oakes. Compare Every Woman's Place, 282 NLRB 413(1986), enfd. mem. 833 F.2d 1012 (6th Gr. 1987).Zuber's behalf "in court" if necessary. Thejudge correctly reasoned regarding the latterground 'that Kress' "broad statement. . . 'would in-clude, by reasonable implication, proceedingswithin the ambit of the National Labor RelationsAct." In a case that issued subsequent to thejudge's decision, but that preserved to a relevantextent a portion of existing case law, Parker-RobbChevrolet, 262 NLRB 402, 404 (1982), the Boardenumerated special circumstances in which the dis-charge of a supervisor may violate the Act, includ-ing giving testimony adverse to an employer's in-terest at a National Labor Relations Board pro-ceeding, and explains that there is a need "toensure that even statutorily excluded individualsmay not be . . . discouraged from participating inBoard processes."1° Subsequent cases further sup-port the finding of a violation in the circumstancespresented here. Orkin Exterminating Co., 270NLRB 404 (1984) (unfair labor practice to con-structively discharge a supervisor because of hisexpressed intention to testify before the NationalLabor Relations Board on behalf of discharged em-ployee); see Glover Bottled Gas Corp., 275 NLRB658 fn. 7, 673-674 (1985) (unfair labor practice todischarge a supervisor because of her anticipatedtestimony before the National Labor RelationsBoard on behalf of discharged employees), enfd.mem. 801 F.2d 391 (2d Cir. 1986)." See alsoi• In Parker-Robb, the Board rejected for the most part earlier deci-sions holding unlawful the firing of supervisors that were found to be an"integral part" or "pattern of conduct" aimed at thwarting rank-and-fileemployees' union or concerted activities. Consequently, Downslope Indus-tries, 246 NLRB 948 (1979), and Buddies Super Markets, 223 NLit B 950(1976), on which the judge relied, were overruled to the extent inconsist-ent with Parker-Robb, 262 NLRB at 404 fn. 20.It might at first glance seem anomalous to find that a supervisOr is pro-tected with respect to retaliation against giving testimony in a Board pro-ceeding while finding, at the same time, that the employee for whom thesupervisor would testify does not have a viable claim under the Act. Butprotection against retaliation for participating in Board proceedings obvi-ously should not turn on a determination of the outcome of such a pro-ceeding on the merits. As noted by the court in NLRB v. Electro MotiveMfg. Co., 389 F.2d 61, 62 (4th dr. 1968), the effect of the supervisor'sdischarge "is to tend to dry up legitimate sources of information to 1Boardagents, to impair the functioning of the machinery provided for the vindi-cation of the employees' rights and, probably, to restrain employees inthe exercise of their protected rights."I, The Board's holding in Pontiac Osteopathic Hospital, 284 NLRB 442(1987), is not to the contrary. There the Board found that an employerdid not unlawfully discharge a supervisor for offering to testify on behalfof an employee in an informal grievance proceeding reserved for non-union personnel The Board specifically noted that the grievance proce-dures "were not proceedings implemented pursuant to a collective-bar-gaining agreement, to which we would be willing to defer. Consequently,they are not proceedings which enjoy recognition under the Act" Id. atfn. 7. Member Babson and Member Cracraft did not participate in thedecision in Pontiac Osteopathic. Although they agree with the finding thatthe discharge of Supervisor Kress violated Sec. 8(aX1) and that the factsof the instant case are distinguishable from those present in Pontiac Osteo-pathic, they find it unnecessary to pass on the Board's finding in PontiacOsteopathic that the discharge of Supervisor Bach did not violate the Act. 458DECISIONS OF THE _NATIONAL LABOR RELATIONS BOARDNLRB v. Electro Motive Mfg. Co., supra, enfg. 158NLRB 534 (1966) (unfair labor practice to dis-charge a supervisor who voluntarily cooperated inBoard investigation).It is true that a demonstrated inability to proper-ly supervise the employees under his responsibilitycould, standing alone, justify Kress' discharge.However, given the fact that the Respondent'saction was motivated in part by a reason that wefind unlawful under the foregoing exception to theParker-Robb Chevrolet rule, it was incumbent onthe Respondent to establish by a preponderance ofthe evidence that it would have fired Kress even ifhe had not threatened to testify on Zuber's behalf"in court." Wright Line, 251 NLRB 1083 (1980),enfd. 662 F.2d 899 (1st Cir. 1981). We think thatthe Respondent failed to meet that burden. As re-flected in the judge's opinion, both lawful and un-lawful grounds motivated the Respondent. Al-though the judge found that the lawful reason was"primary," still, in light of Wright Line, the Re-spondent could not prevail without an additionalshowing that that reason alone would haveprompted Kress' discharge.AMENDED CONCLUSIONS OF LAWSubstitute the following for the judge's Conclu-sions of Law 2(c), (d), and (e)."(c)Threatening employee Louis Russo withblacklisting in outside employment because he en-gaged in concerted activity for the purpose ofmutual aid or protection."(d)Discharging its employee Louis Russo be-cause he engaged in concerted activity for the pur-pose of mutual aid or protection."(e)Discharging its supervisor Kenneth Kressbecause he stated his intention to testify in anylegal proceeding arising from the Respondent'scommission of unfair labor practices."ORDERThe National Labor Relations Board orders thatthe Respondent, Oakes Machine Corporation, asubsidiary of Katy Industries, Inc., Islip, NewYork, its officers, agents, successors, and assigns,shall1. Cease and desist from(a)Offering, promising, or granting to its em-ployees wage increases or other benefits or im-provements in their working conditions and termsof employment to induce them to refrain from en-gaging in ,concerted activity for the purpose ofmutual aid or protection.(b)Warning or directing its employees to refrainfrom engaging in concerted activity for the pur-pose of mutual aid or protection.(c)Threatening its employees with blacklisting inoutside employment and other reprisals becausethey engage in concerted activity for the purposeof mutual aid or protection.(d)Discharging or otherwise discriminatingagainst employees because they engage in concert-ed activity for the purpose of mutual aid or protec-tion.(e)Discharging or otherwise discriminatingagainst supervisory employees within the meaningof Section 2(11) of the Act because they intend totestify in any legal proceeding arising from the Re-spondent's commission of unfair labor practices.(f)In any like or related manner interfering with,restraining, or coercing employees in the exerciseof the rights guaranteed them by Section 7 of theAct.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer Louis Russo and Kenneth Kress imme-diate and full reinstatement to their former jobs or,if those jobs no longer exist, to substantially equiv-alent positions, without prejudice to their seniorityor any other rights or privileges previously en-joyed, and make them whole for any loss of earn-ings and other benefits suffered as a result of thediscrimination against them, in the manner set forthin the remedy section of the decision.(b)Remove from its files any reference to thedischarges of Louis Russo and Kennetli+' Kress onMarch 9, 1979, advise them in writing -Mat this hasbeen done and that no evidence of their unlawfuldischarges will be used as a basis for future person-nel action against them in any way.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d)Post at its place of business in the town ofIslip, county of Suffolk, State of New York, copiesof the attached notice marked "Appendix.""Copies of the notice, on forms provided by the Re-gional Director for Region 29, after being signedby the Respondent's authorized representative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.12 If this Order is enforced by a judgment of a United States court ofappeals, the words m the nonce reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." OAKE,.S MACHINE CORP.459Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(e) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT offer, promise, or grant to ouremployees wage increases or other benefits or im-provements in their working conditions and termsof employment to induce them to refrain from en-gaging in concerted activity for the purpose ofmutual aid or protection.WE WILL NOT warn or direct our employees torefrain from engaging in concerted activity for thepurpose of mutual aid or protection.WE WILL NOT threaten our employees withblacklisting in outside employment and other re-prisals because they engage in concerted activityfor the purpose of mutual aid or protection.WE WILL NOT discharge or otherwise discrimi-nate against employees because they engage in con-certed activity for the purpose of mutual aid orprotection.WE WILL NOT discharge or otherwise discrimi-nate against supervisory employees within themeaning of Section 2(11) of the Act because theyintend to testify in any legal proceeding arisingfrom our commission of unfair labor practices.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Louis Russo and Kenneth Kressimmediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantial-ly equivalent positions, without prejudice to theirseniority or any other rights or privileges previous-ly enjoyed and WE WILL make them whole for anyloss of earnings and other benefits resulting fromtheir discharge, less any net interim earnings, plusinterest.WE WILL remove from our files any reference tothe discharges of Louis Russo and Kenneth Kressand notify them in writing that this has been doneand that evidence of their unlawful discharges willnot be used as a basis for future personnel actionagainst them in any way.OAKES MACHINE CORPORATION, ASUBSIDIARY OF KATY INDUSTRIES,INC.Norman Jenkins, Esq., for the General Counsel.Robert V. Hogan, Esq., (Quinn, Jacobs & Barry), for theRespondent.Amy Gladstein— Esq. (Gladstein, Reif & Siegel), for the4 Charging Party.DECISIONSTATEMENT OF THE CASEHOWARD EDELMAN, Administrative Law Judge. Thiscase was tried before me on November 17 through 21and November 24, 1980, in Brooklyn, New York. Com-plaint in this case issued on October 29, 1979. The com-plaint was based on a charge filed by Kenneth Kress,James Zuber, and Lewis Russo (Kress, Zuber, andRusso) on June 26, 1979.The complaint alleges, inter alia, that Oakes MachineCorporation, a subsidiary of Katy Industries, Inc. (Re-spondent), violated Section 8(a)(1) of the Act by dis-charging Kress, Zuber and Russo for engaging in pro-tected concerted activities, offered, promised, and grant-ed its employees wage increases in order to induce themto refrain from engaging in protected concerted activi-ties, warned and directed its employees to refrain fromengaging in certain protected concerted activities, andthreatened its employees with blacklisting in outside em-ployment if they engaged in protected concerted activi-ties.Briefs were filed by counsel for the General Counsel,counsel for the Respondent, and counsel for the Charg-ing Party. On consideration of the entire record, thebriefs, and my observation of the demeanor of the wit-nesses, I make the followingFINDINGS OF FACTA. JurisdictionRespondent is a New York corporation located inIslip, New York, where it is engaged in the manufacture,sale, and distribution of machinery for the food, chemi-cal, and foam rubber industries. In the course of this op-eration at its Islip, New York facility, Respondent annu-ally purchases, and causes to be delivered to its Islip,New York facility, goods and materials valued in excessof $50,000, which goods and materials are purchased ininterstate commerce directly from firms located outsidethe State of New York.Respondent admits and I find that Respondent is andhas been at all times material an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act. 460DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDB. Company OrganizationRespondent is a wholly owned subsidiary of Katy In-dustries, Inc. Peter Oakes is and has been president ofRespondent since 1976. Respondent consists of a singlefacility located on one square block comprising threeseparate buildings.As of March 1979, Respondent employed a total of 26to 27 employees. This total complement of employeeswas employed by Respondent in three separate classifica-tions: the sales department, the engineering department,and the production department. Edward Egan, Respond-ent's vice president and admittedly a supervisor withinthe meaning of Section 2(11) of the Act, was in chargeof the sales department. Additionally, two sales engineerswere employed by the sales department.Kenneth Kress, chief engineer and admittedly a super-visor within the meaning of Section 2(11) of the Act,was in charge of the engineering department. Also em-ployed in the engineering department, and reporting di-rectly to Kress, were electronic technician James Zuber,senior draftsman Lewis Russo, and junior draftsmenJohn Halinski, Gary Miglionico, and Lenny Diaz. Theabove-named individuals were admittedly employees asdefined by Section 2(3) of the Act. John Stalzer, a super-visor within the meaning of Section 2(11) of the Act,was in charge of the production department. Reportingto Stalzer were approximately 17 production employees.C. The Letter to Katy IndustriesLewis Russo was hired by Respondent in November1973 as a draftsman. Respondent had from at least 1973,and continuing to date, a wage policy of granting annualpay raises around January of each year, the size of theraise depending on the profits of Respondent the preced-ing year. As of 1978, Russo had received such raiseseach January except 1977. In 1977, no employees re-ceived the customary annual raise because Respondent'soperations were not profitable in 1976. In 1978, Russo re-ceived, aside from the annual companywide raised inJanuary, four separate merit raises throughout 1978, thelast of which he received on November 14, 1978. At thistime Russo was promoted to the position of senior me-chanical engineer.Additionally, Respondent pays to employees annualbonuses in accordance with a profit-sharing contract.The amount of such bonus is also directly related to theprofits of Respondent the previous year.One day during February or March 1978, a number ofemployees including Russo, Helen Tedesco, Bob La-Chance, John Foglio, and Walter Johnson were com-plaining among themselves about the same bonus grantedthat year. The employees expressed their opinion thatRespondent's profits were low in part because they spenta great deal of working time on personal projects forPeter Oakes. Such projects, discussed by the above-named employees, included repairing Peter Oakes' air-plane, radio, snowplow, bicycles, law furniture, and com-puters. Additionally, these employees were generally dis-satisfied by the way Peter Oakes managed Respondent'soperation. In their regard, the employees contended thatOakes lacked the maturity and the ability to handle theresponsibilities of the position of president and that hisattitude towards his employees and Respondent's cus-tomers was detrimental to the morale of the employeesand the business of Respondent.A letter expressing such employee discontent wascomposed by Zuber. Tedesco typed the letter on Re-spondent's typewriter, and Lewis Russo took possesionof the letter for employees to sign. For one reason or an-other, not set forth on the record, the letter was neversigned by the employees.Sometime during the summer of 1978 Russo, who hadmaintained possession of the unsigned letter, mailed it toKaty Industries, Inc. The letter set forth as follows:Dear Sir:Since the resignation of Mr. E. Thomas Oakes,the morale and efficiency of the Oakes MachineCorporation has been on a rapid decline due to theattitude and inefficiency of its appointed President.In the interest of the survival of the Oakes MachineCorporation, which we believe has a great poten-tial, we submit the following:Mr. W. Peter Oakes is not prepared to make in-telligent decisions in behalf of the Company. Hecarries only the surname of his father, Oakes, butdoes not exibit [sic] his business sense. Peter Oakeslacks the maturity to accept the responsibility ofthis position. His attitudes toward employees andcustomers are detrimental to the morale and imageof the Oakes Machine Corp. Many customers refuseto deal with him on any level. His unwillingnessand inability to exercise his authority has causedmany delays.Since his' appointment, he has used the Companyand its resources solely for his personal gain. Hehad used Company personnel and stock to help himrebuild his airplane that he is restoring. Many hourshave been logged by the welder in the repair ofmany parts of his airplane and also his lawnmowerand lawn furniture. This is a matter of record, notrumor. Many parts of this airplane can be seen scat-tered all over the shop.Since January, he had concentrated most of histime and part of the Engineering staff's time build-ing a personal computer. Upon his return from abusiness trip to Hawaii and California, and not theproblems of the Company.In his capacity as President, we were unawarethat it was legal to use his own jeep on Companytime to plow out the parking lot and charge theCompany for it (snow store 2-6-78). We believethis to be only a small part of the many ways PeterOakes has shown us he is unfit to act as President ofthis Company.We ask that you give his appointment re-evalua-tion and make the necessary change before we areall forced to resign. We ask that you look into thismatter without alerting Peter Oakes as to the exist-ence of this letter. We feel that its existence is confi-dential and presented to you only in the interest ofprotecting our interest in this Company as well asyour own. We feel this Company can do very well OAKES MACHINE CORP.461in the future with a change based on this letter.Thank you.Thereafter, on August 23, 1978, Wallace E. Carroll,board chairman of Katy Industries, Inc., sent Oakes acopy of the Zuber letter with a covering letter attachedthat set forth as follows:Dear Peter:Where I sit I get at least one "fan" mail letter aweek. This week is yours and you can take a bow.It doesn't bother us, these things being old hat tous, so we'll leave it to you to straighten out.Immediately on receipt of the Zuber letter, Oakes calledin Ed Egan, vice president of sales, and asked him if heknew who wrote the letter. According to Egan's testi-mony, Oakes was visibly angry over the contents of theletter. Egan testified that Oakes "called the letter gar-bage." Oakes then told Egan that if he found out whowrote the letter he would fire such individual.Shortly after receipt of the letter, Oakes invited Russoto his home after work. At this time, Oakes valued Russoas a trusted employee. When they reached Oakes' home,Oakes showed Russo the letter and asked him if he knewwho had sent it. Russo told Oakes he did not know.Oakes then told Russo that when he found out whowrote the letter he intended to make an example of him.Egan testified that sometime during the early part ofDecember 1978, Oakes informed him during a casualconversation that he had found out that Russo, the lastemployee he would have suspected, had written theletter to Katy. Oakes testified he found out Russo hadsent the letter when an employee, Walter Johnson, whohad helped draft the letter informed him of this.d. The Development of the DensitometerSometime in 1977, Respondent commenced the devel-opment of a mechanical device called the densitometer.The densitometer is used in the baking industry to con-trol and insure a uniform density of cake mix. The densi-tometer being developed by Respondent contained alow-power radioactive source head purchased from an-other company called Kay Ray. The radioactive sourcewas a major component in the densitometer. The KayRay radioactive device consisted of a nuclear source,Cesium, surrounded by a lead shield with a shutter atone end from which gamma rays generated by the nucle-ar source were emitted. This source and shield were con-tained in a protective source holder.Ed Egan was responsible for ordering the device fromKay Ray and dealing with the New York State regula-tory agencies that supervise the handling of nuclear ma-terial. Kress was in charge of an overall design of thedensitometer, Zuber was assigned the design of the elec-tronic circuitry, and Russo was assigned to draft thestructural plans for the densitometer.Zuber initially expressed certain concerns about work-ing closely with a radioactive device to Vice PresidentEgan. Egan, however, assured him at the time that theradioactive source was safe, explaining to Zuber that hecould swallow the source and have it inside for a yearwithout any danger.Therafter, Zuber, Kress, and Russo worked on the de-velopment of the densitometer. Concerning their work, itwas necessary for them, as well as other employees, towork at close range with the radioactive Kay Raysource. Additionally, it was necessary from time to timein the development and production of the densitometerto move the radioactive source from one densitometerunit to another.Sometime during January 1979, Respondent was con-sidering purchasing a similar radioactive source as theKay Ray unit from a different manufacturer, Omhart. OnFebruary 28, Zuber received some literature fromOmhart in connection with their radioactive source head.Zuber brought the literature home with him that nightand read it over. The literature contained an equation forthe computation of safe radioactive levels. Zuber thencalculated, using the Omhart equation, the radioactivelevel to which he had been exposed with the Kay Rayunit. According to Zuber's calculations, he had been ex-posed to an unsafe radioactive level.On the morning of February 28, Zuber spoke to Su-pervisor Kress in his office. According to Kress, Zuberwas visibly shaken and upset. He showed Kress theOmhart equation and his calculations and told Kress hewas concerned about his exposure to the unit and thatthe Kay Ray source was unsafe. Kress pointed out toZuber that the Omhart equation was geared to an un-shielded source whereas the Kay Ray source was shield-ed, but that Respondent would have to get more infor-mation before they could reach a final conclusion aboutthe safety of the Kay Ray unit.After leaving Kress' office Zuber went to the shoparea where he spoke with another employee, Bob Webb,who was working with the Kay Ray source. Zuber toldWebb to stop working near the source. He explained toWebb that the source might be unsafe and that he shouldcease working near it until he could obtain informationregarding the safety of the unit. Zuber then called theNuclear Regulatory Commission, which referred him tothe Suffolk County Health Department. Zuber contactedthe Suffolk Company Health Department and spoke toSeymour Becker, a department official. Zuber askedBecker to come down to Respondent's facility immedi-ately to verify the safety of their radioactive source.Becker told Zuber he was unable to come down for sev-eral days. Zuber told Becker that he would wait ifBecker would assure him that the people working withthe source would be safe. Becker agreed to visit Re-spondent's facility at 3:30 p.m. that day.Thereafter, Zuber informed Kress of his conversationwith Becker and told him that Becker would be comingdown to the plant this afternoon. Kress suggested thatthey report this to Ed Egan. Peter Oakes was notpresent in the plant this day. Thereafter, both Zuber andKress informed Ed Egan of Zuber's conversation withBecker and that Becker would visit the plant at 3:30 p.m.Egan was very upset and angry that Zuber had com-plained to an outside agency without contacting himfirst. 462DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAt 3:30 p.m. Becker visited the plant and checked theKay Ray radioactive source head with a geiger counter.Becker was unable to determine from his examinationwhether Zuber or other employees had received danger-ous exposure from the Kay Ray source'and told Kress,Zuber, and Egan, who were present during his examina-tion, that he would refer the matter to the New YorkState Nuclear Regulatory Agency. Becker then tele-phoned the New York State Nuclear Regulatory Agencyand spoke to a Mr. Casik, an agency official. Becker re-ported that his inspection had established that the radio-active source head had been moved from one unit to an-other. Egan, who was on an extension phone, was in-formed by Casik that the movement of the radioactivesource from one unit to another constituted a violation ofthe nuclear regulations and the "incident" would have tobe logged.Immediately following Becker's visit, Egan calledKress and Zuber into his office. Egan was admittedlyvery angry and informed Zuber that he "opened up acan of worms." Egan testified that he "read the Riot Actto Zuber." He told Zuber that he should have informedhim or Oakes about his fears of radioactive exposurebefore calling in a state agency.About 5 p.m. that day, Peter Oakes returned to Re-spondent's facility. At this time Egan informed Oakes ofZuber's telephone calls to various state regulatory agen-cies, Becker's visit to the plant, and the determination bythe New York State Nuclear Regulatory Agency thatRespondent had violated nuclear regulations by movingthe Kay Ray source and that the "incident," would haveto be logged. Oakes made no comment at this time.On March 2, 1979, Oakes met with Egan and Kress inOakes' office. They engaged in a discussion about whatto do about the radioactive Kay Ray source and how tohandle the "incident," which had been logged by theNew York State Nuclear Regulatory Agency. It wasagreed after some discussion to return the radioactivesource to Kay Ray. Kress and Egan testified that duringthis discussion Oakes stated that Zuber was stupid forcontacting the health department before contactingKress. He then stated that he was going to fire Zuber.Kress replied that Zuber was concerned about his healthand had a legal right to contact the department of healthand that if Oakes fired him, Kress would testify on hisbehalf, in court if necessary. Oakes replied that he hadalready reported the incident to Katy and at this point itwas out of his hands.Oakes testified that during the discussion he asked,"[W]hat can we do to discipline Zuber?" According toOakes, Egan replied, "If I were in your shoes . . . Iwould have fired the bastard." At that point, Kress re-plied, "No you can't do that, he is protected. . . he wascomplaining about his safety, and he was concerned withhis health."At no time during the March 2 discussion did Oakes,Egan, or Kress criticize Zuber's work on the densitome-ter or any other project.I credit the testimony of Egan and Kress.'During the course of this hearing, I found Peter Oakes to be a totallyincredible witness. In this connection, Oakes' testimony concerning theFollowing the March 2 conversation among Oakes,Egan, and Kress, Kress informed Zuber that Oakes hadstated he intended to fire him for contacting the nuclearregulatory agenices -and the department of health.Egan credibly testified that on March 8, during a con-versation with Oakes in his office, Oakes told him thathe had contacted Katy Industries, and that a decisionhad been reached to terminate Zuber the following day.When Egan questioned this decision, Oakes stated that itwas out of his hands at this point. Katy Industries hadtold him to fire Zuber.Later that same day, Oakes met privately and secretlywith Gary Halinski, a draftsman, and told him that therewas going to be "some trouble" the next day and thatreasons for the discharge of Russo, Zuber, and Kress is sharply contra-dicted by documentary evidence, the testimony of other Respondent offi-cials, and the testimony of Oakes himself. With respect to the dischargeof Russo, Oakes repeatedly testified during this proceeding that the letterRusso had submitted to Katy Industries was not a factor in Ins decisionto discharge Russo. This is sharply contradicted by Oakes' own answersubmitted in connection with a compliant filed by Russo with the Occu-pational Safety and Health Administration (OSHA), Case 2-d-2600-79-in which ResPondent; as an affirmative defense, stated that Russowas discharged in part because:In August of 1978 without the knowledge of his inunediate supervi-sor or president of the respondent corporation, he (Russo) wrote an-other official, higher in the corporate command (Katy Industries)criticizing the conduct of the president, Peter Oakes in his manage-ment and administration of the Company.Concerning Zuber, Oakes testified that Zuber was discharged primarilybecause he was responsible for a delay in the densitometer project. This,however, is contradicted by the testimony of Egan, a vice president ofRespondent, an agent thereof at the time, who testified that Oakes,during the March 2 meeting, described above, mtended to fire Zuber forcontacting the state agencies regarding his concern over the radioactivesafety of the Kay Ray source.Further, during his testimony of a 611(c) witness, Oakes testified thaton discharging Russo, he informed Russo that a major reason for his dis-charge was errors attributable to Russo concerning the "Swiss Colonyjob." When Oakes testified on direct in Respondent's case, however, hedid not mention the Swiss Colony job as a reason for Russo's dischargeduring his discharge interview with Russo.Regarding the reasons for the discharge of Kress, Oakes initially listedsome 13 separate reasons; included among these were (a) that Kress hotrodded his car in Respondent's driveway, (b) that Kress threw a tempertantrum, (c) that Kress failed to submit complete or timely written re-ports, and (d) that Kress organized ski trips on company time On cross-examination Oakes ultimately admitted that the primary, if not the solereason for the discharge of Kress was that he lacked leadership and failedto exercise reasonable control of employees under him.Further, throughout the facts recited in this case below, Oakes' testi-mony is frequently contradicted by testimony of supervisors and otherneutral employees.Additionally, I was totally unimpressed with Oakes' demeanor duringhis testimony on both direct and cross-examination Oakes' testimony ondirect was often rambling, frequently exceeding the scope of the questionput to him. At other times, Ins testimony was totally incoherent. Particu-larly during cross-examination, Oakes was often nonresponsive and argu-mentative. Further, throughout his testimony, Oakes was very shifty andnervous.For the reasons set forth above and below, I find Oakes to be a totallyincredible and unbelievable witnessI found that Egan, a vice president and second in command at the timeof the alleged unfair labor practices, to be an extremely credible witness.I was impressed by his demeanor throughout direct and cross-examina-tion. He answered all questions put to him responsively and to the point.Moreover, his recall of details appeared clear and detailed.I was similarly impressed with the demeanor of Kress. He appeared tome to be extremely responsive on both cross and direct examination. Hisrecollection of the facts to which he testified were detailed and spontane-ous. OAKES MACHINE CORP.463Halinski would be taking on added responsibility andwould receive a substantial raise. Oakes asked Halinski ifhe was with him and Halinski replied yes.E. The March 9 Discharges of Russo, Zuber, andKressOn March 9 at 10 a.m., Oakes handed out paychecksto all employees in the engineering department. Includedin the pay envelopes of employees Halinski, Miglionico,and Diaz, were the following letters dated March 9.The letter to Halinski stated as follows:The enclosed check no. 43 represents an increasebased entirely on merit and recent excellent per-formance.I trust you will keep up the good work and notallow the temporary stritggle (emphasis supplied) inEngineering to bother you.The letter to Miglionico stated:Gary, you're being considered for a merit in-crease at the end of this month.If you could stay clear of the present difficultiesconcerning some of the personnel in Engineering, (em-phasis supplied) which do not affect you, and keepup the good work an increase will be forthcoming.The letter to Diaz stated:Len, you are being considered for a merit in-crease at the end of March.Please keep up the good work and do not let thetemporary personnel problems in Engineering (empha-sis supplied) bother you.2Through discussions among Halinski, Milionico, andDiaz, Kress, Russo, and Zuber learned of the letters andtheir contents. According to the testimony of Kress,Zuber, and Russo, this led them to conclude that theywould be fired that day. Because of this conclusion, theybegan to pack their personal belongings.Sometime shortly after lunch, Oakes called Kress intohis office. Oakes asked Kress why he was packing his be-longings and if he intended to resign. Oakes testified ini-tially under Rule 611(c), pursuant to questions by coun-sel for the Charging Party, that he told Kress that hewas being terminated because he felt there was no longercommunication between Kress and himself. Oakes there-after testified pursuant to questions put to him by counselfor the Respondent that he told Kress there was lack ofcommunication that existed, particularly since January23, and that additionally, he was disturbed about a recentMarch 5 letter from U.S. Motors, in which he learnedthat Kress had terminated U.S. Motors as a supplierwithout consulting him before such termination.32 Halinski received a raise on March 9 from $402 to $462 computed ona biweekly basis. Mighomco got a raise on April 6 from $359 to $395computed on a biweekly basis. Dias did not receive a raise as promised.3 This is another example of material inconsistencies in Oakes' testimo-ny. The details concerning the March 5 U.S. Motors letter will be dis-cussed below.Kress testified that Oakes informed him simply that hewas being discharged because he lacked leadership quali-ties. According to Kress' testimony, Oakes did not men-tion any other incident or express any other factor of dis-satisfaction with his employment.I credit Kress because of my credibility resolution de-scribed above and in view of Oakes' admissions on cross-examination in Respondent's defense when he admittedthat the primary reason for discharging Kress was thathe lacked leadership qualities.After Kress left Oakes' office following notification ofhis discharge, he met Zuber and told him that he hadbeen discharged and that Oakes wanted to see himZuber met with Oakes alone in his office. Oakes askedZuber if he intended to resign. Zuber stated he did not.Oakes then told Zuber he had no other choice but to firehim. Oakes testified that he told Zuber he was terminat-ing him because of unsatisfactory work concerning com-pletion of the densitometer. In this regard, he told Zuberthat he was particularly distressed that Zuber had toldJohn Stalzer, production manager, sometime in Novem-ber to stop production on the densitometer without con-ferring with Kress about this.Zuber testified that Oakes told him that he was beingdischarged because he was responsible for the lateness inthe completion of the densitometer. According toZuber's testimony, Oakes then stated there was a "prob.,lem" in engineering and that the employees in engineer-ing were conspiring to do things behind his backFor the reasons set forth above and described above, Icredit Zuber.4Oakes then called Russo into his office. He askedRusso why he was packing his belongings and whetherhe intended to resign. Oakes initially testified in responseto questions put to him by attorney for the ChargingParty during a 611(c) examination that he informedRusso he was being terminated for his poor attitude andpoor performance, resulting in errors on the SwissColony job. However, when Oakes testified during Re-spondent's case as to his conversation with Russo, he tes-tified that he told Russo he was discharging him becauseof his poor work attitude and his refusal to cooperatewith the purchasing department and himself.2Thereafter, on cross-examination Oakes admitted, con-trary to his 611(c) testimony, that during his dischargeinterview with Russo he never mentioned the SwissColony job to Russo.6Russo testified that Oakes told him that he was dis-gusted with his attitude toward his work and that he wasnot getting along well with Purchasing Agent BobWeiss. Then Oakes pointed to a file on his desk, on topof which was Russo's letter to Katy Industries. Accord-4 I was particularly impressed with Zuber's credibility His answers toquestions put to him on direct and cross-examination were e dremely re-sponsive and spontaneous. Moreover, he did not display any animositytoward Respondent at any time during his testimony. He impressed me asbeing a sincere and truthful witness.5 There was an incident that took place early in 1979 involving Russoand Bob Weiss, the purchasing department supervisors, which is de-scribed below in connection with Respondent's defense.5 The inconsistencies in Oakes' testimony concerning a critical areafurther establish that Oakes is not a credible witness. 464DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmg to Russo, Oakes stated, "[I]f your next employer evercalled and asked for a job reference, I gonna send him acopy of this letter to show him what kind of a personyou're going to be dealing with."I credit Russo's testimony.7On March 9, after notifying Kress, Zuber, and Russoof their discharge, Oakes called Halinski into his office.Halinski testified that Oakes then told him he wanted toexplain why Kress, Zuber, and Russo had been terminat-ed. He told Halinski that Kress was terminated becausehe lacked leadership and that Russo should not havewritten the letter to Katy Industries.Halinski testified that shortly after his meeting withOakes, Oakes met with him, Miglionico, and Diaz in thelunchroom. Both Halinski and Miglionico testified thatOakes told them that he had fired Kress because helacked leadership and Russo because of a letter he hadwritten to Katy Industries 'months earlier. Oakes did notspecifically deny the conversations with Halinsld, Mig-lionico, and Diaz. I credit the testimony of Halinski andMiglionico.8Egan credibly testified that during the late afternoonon March 9, he learned that Oakes had terminated Kress,Zuber, and Russo. Because of their termination, Egansubmitted his letter of resignation setting forth his rea-sons for resigning as follows: "Your actions in precipi-tously firing half of the engineering staff and 85% of theengineering experience at Oakes forces me to concludethat you value personal consideration more than the on-going success of the company." Egan then submitted hisresignation to Oakes in his office. During a discussion be-tween Oakes and Egan immediately following his sub-mission of resignation, Egan questioned Oakes why hedid not tell him on March 8 that he intended to termi-nate Kress and Russo as well as Zuber. Oakes repliedthat "he had cleaned house."F. Respondent's Defense1. Lewis RussoRespondent contends that Russo was discharged be-cause (a) Oakes was dissatisfied generally with Russo's"attitude"; (b) two incidents involving Russo and BobWeis, Respondent purchasing agent;8 (c) errors allegedlycommitted by Russo in connection with the SwissColony job.Regarding Russo's poor attitude, Oakes' testimony wasrather vague. He testified that he was generally dissatis-?Russo impressed me as a credible witness. He answered all questionsput to him on direct and cross-examination in a most responsive andspontaneous manner. Additionally, he displayed no apparent hostilitytoward Respondent. In connection with his testimony regarding the dis-charge interview, I conclude that Russo lacked the imagination or inven-tiveness to fabricate such testimony.8 Both employees at the time of the hearing had voluntarily resignedfrom Respondent and were employed elsewhere. Thus, they were at thetime they testified, neutral employees, with no motive to fabricate testi-mony. Besides, there is no evidence that they had any personal relation-ship with either Kress, Russo, or Zuber that might influence their testi-mony. Additionally, both Halinski and Miglionico's demeanor impressedme favorably. They were responsive and forthright to questions put tothem on direct and cross-examination.9 It was stipulated that Bob Weis is an employee within the meaning ofSec. 2(3) of the Act.fled with Russo's "lack of trust in me and of his unwill-ingness to express his feelings to, either directly to me orto Ken Kress." However, Oakes testified that prior toJanuary 1979, he had no problems with Russo. More-over, Oakes admitted that between January 1 and March9, the date of Russo's discharge, he never spoke to Russoabout his attitude or any other alleged inadequacies relat-ing to his job performance. Similarly, Kress testified thatOakes had never complained to him about Russo's workor his attitude.Concerning the incidents between Russo and Weis, thefirst incident took place sometime during the beginningof February 1979. It involved an alleged refusal byRusso, pursuant to a request from Weis, that Russo takea phone message for Kress who was not then available.The second incident occurred a few days later and in-volved an alleged refusal by Russo to order a particularholding tank from a supplier. (Respondent did notproduce Weis as a witness during this hearing.)Russo testified concerning the first incident that Weishad called him and told him there was a phone call onanother line for Ken Kress. Russo informed Weis thatKress was not available and asked Weis to take a mes-sage. With respect to the second incident, Russo testifiedthat he informed Weis that he had no authority to ordersupplies and that this was Weis' function as purchasingagent.Oakes concedes that he never spoke to Russo concern-ing either of these two incidents with Bob Weis. Oakesfurther concedes that Weis was a newly hired employee(approximately 5 weeks) at the time these incidents tookplace.With respect to the errors on the Swiss Colony job al-leged to have been committed by Russo, Russo was re-sponsible for the design of the Swiss Colony unit, whichwas essentially a commercial mixer. It is alleged that inconnection with the plans Russo submitted to the pro-duction department for the design of the Swiss Colonymixer, the location of the motor holes to be drilled in thebase plate to receive the motor were improperly locatedso that when the motor ultimately arrived for fitting onthe base plate, the mounting screws on the motor did notcoincide with the location of the holes drilled throughthe base plate by the production department.Russo testified that the motor to be used for the SwissColony job was not available in the plant and had to beordered from their outside supplier, Reliance Electric.Accordingly, Russo located the holes in the plans pursu-ant to the specifications set forth in the Reliance cata-logue.There is no dispute that the production departmentdrilled the holes in the base plate pursuant to Russo'sdesign and that when the motor was mounted the mount-ing screws on the motor did not align properly with theholes drilled into the base plate.John Stalzer, production manager, testified contrary toRusso that the motor was in house at the time and wouldnot fit the base plate pursuant to the holes drilled in ac-cordance with Russo's plans. Stainer testified that he at-tempted to align the motor with the holes sometime inthe beginning of February 1979, at which time he deter- OAKES MACHINE CORP.465mined that the holes were not drilled properly. Howev-er, Stalzer's testimony in this regard is contradicted byhis subsequent admission on cross-examination that onFebruary 22 he wrote a memo to Peter Oakes to theeffect that the Reliance motor for the Swiss Colony jobhad not yet been received from Reliance. Because of thisserious and material contradiction, I do not creditStalzer's testimony in this regard.Employee Miglionico credibly testified that Stalzertold him sometime in April 1979, when he received themotor from Reliance Electric, that the motor did notalign properly with the holes drilled in the base plate.Similarly, Walter Johnson testified that Halinski told himin April that the motor for the Swiss Colony job did notalign properly with the holes drilled in the base plate.Moreover, Egan, Kress, and Russo credibly testifiedthat neither Oakes nor anyone from the engineering orproduction departments spoke to them concerning anymistakes in the Swiss Colony job attributable to Russo.Additionally, when pressed on cross-examinationOakes was unable to testify as to the date he learned ofthe alleged mistakes involving the motor mount holes inthe Swiss Colony drawings and ultimately admitted thathe did not cite to Russo, during his discharge interviewwith him, any errors attributable to him concerning theSwiss Colony job.In view of the credible testimony of Russo, Egan,Kress, Miglionico, and Johnson, coupled with the inabil-ity by Oakes to recall when the errors in the SwissColony job took place and his admission that he did notcite this to Russo during his discharge interview, / findthat the errors in the Swiss Colony job were discoveredsometime in April 1979, following Russo's discharge.Additionally, Russo and Stalzer both testified that sucherrors or mistakes are quite common. Moreover, suchmistakes are relatively easy to correct.Further, Stalzer testified that he never looked at theReliance motor specs and was not able to state whetherthe specifications differed from the actual motor receivedby Reliance as Russo alleged.2. The discharge of James ZuberRespondent contends that Zuber was discharged be-cause he was responsible for a delay in the densitometerproject. Specifically, Respondent contends that Zuberordered production on the densitometer stopped some-time about mid-November 1978 without authorization todo so. Additionally, Respondent contends that Zuberfailed to have the electronic circuitry on the densitome-ter tested in a timely mannerWith respect to Respondent's contention concerningZuber's stopping the production of the densitometer, theevidence established the following.On October 9, 1978, Oakes issued a memo to sales andengineering that provided, in substance, that all furthereffort directed to the improvement or development ofthe densitometer be stopped immediately and that anyfurther work on the densitometer be limited to complet-ing production on the six densitometer units currently inthe shop. On November 8, 1978, one of the densitome-ters then in production was tested at Royal Cake Bak-eries in Winston Salem, North Carolina. Present duringthis test were Zuber, Kress, Walter Johnson, andOakes." A mix was run _though the densitometer tocheck how the unit was functioning. The test resultsturned out to be unsatisfactory. It was concluded aftersome discussion by the above individuals, that the unsat-isfactory results were attributable to an improper valvesystem. It was further concluded that it would be neces-sary to use a different type of valve and incorporate suchvalve into the valve system. These valves were not avail-able in stock and had to be ordered from an outside sup-plier. Zuber testified that following their return to Re-spondent facility and pursuant to the discussion at RoyalCake, he notified John Stalzer, production manager, tostop productim on the valve systems of the six densitom-eter units because the present valve system was unsatis-factory and a new valve system would have to be devel-oped. Stainer did not confirm Zuber's instructions witheither Kress or Oakes. Moreover, Oakes admitted, al-though he received regular production reports fromStalzer that described the projects currently beingworked on and their state of production, that Stalzerfailed to include Zuber's instructions in any of his pro-duction reports.Oakes admitted that he received regular production re-ports from John Stalzer concerning the status of all workcurrently in production. Additionally, he testified that he-talked with Stalzer on a weekly basis concerning theprojects under production. Oakes, however, admittedthat he never inquired during the November throughFebruary period of Stalzer about the status of the densi-tometer project. Moreover, Oakes admitted that duringthis period he assigned Zuber to work on other projects.Sometime in January 1979, Oakes inquired of Stalzeras to the status of the densitometer. Stalzer informed himthat he had stopped production on the units pursuant toZuber's instructions. Oakes immediately called a meetingand met with Egan, Walter Johnson, Kress, Zuber, andStalzer in his office. Oakes and Stalzer placed the time ofthis meeting on February 27, 1979, while Egan, Johnson,Zuber, and Kress testified that the meeting took placesometime in mid-January 1979. I credit the testimony ofEgan, Johnson, Kress, and Zuber."During the meeting that ensued, Oakes questionedStalzer why production on the densitometer had beenstopped. Stalzer told Oakes that Zuber had told him tostop production on the densitometer because of a me-chanical problem. Zuber then told Stalzer there had ap-parently been a misunderstanding and that he had notsaid to stop the total production, only production on thevalve system.In any event, Stalzer testified on cross-examinationthat following Zuber's instruction he had stopped pro-duction on the valve system and the circuit boards andthat production on the remaining portions of the densi-10 The unit was tested at Royal Cake because Respondent had no fa-cilities for making such test." Their testimony is credited as to the time of the meeting in view ofmy credibility resolutions with respect to all of the above individuals de-scribed above. In this regard, I particularly note Stal7Pr's material contra-diction with respect to the date the motor for the Swiss Colony job wasreceived. Moreover, the testimony of Kress and Zuber is corroborated byRespondent's agent, Egan 466DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtometer continued. In this connection, Stalzer testifiedthat production had been stopped on the circuit boardsbecause they were being wired by an outside subcontrac-tor and were not in the shop. Production had beenstopped on the air valve system pursuant to Zuber's in-structions, but that production continued on the densi-tometer stands, the casting of the unit itself, and all otherparts of the unit, except the air valve assembly and elec-tric circuit board.About February 27, Kress met briefly with Oakes inhis office. Oakes told Kress he wanted the densitometerscompleted by March 5 or "heads would roll." He toldKress to have Zuber see him as soon as he reported- towork.When Zuber reported to work, Kress informed himthat Oakes wanted to see him in his office. Zuber metwith Oakes alone in his office. Oakes told Zuber that En-temnarms (bakery), had canceled its order for a densi-tometer because it was late. Oakes then told Zuber thathe wanted those densitometer units out by March 5 orZuber would be fired. Zuber told Oakes that the onlyitem remaining to complete the densitometer unit was totest the circuit boards, which were being wired by a sub-contractor. He told Oakes he would test the electroniccircuitry of the boards as soon as they were shipped toRespondent's facility from the contractor, but that itwould be impossible to test the boards by March 5.Zuber testified that Oakes fmally agreed to give himuntil March 9 to test the boards. Oakes testified that heagreed to give Zuber until March 5 to test five of theboards and that the remaining two boards would have tobe tested by March 9. Oakes prepared a memo to thiseffect. He testified that his secretary, Barbara Shultz,typed the memo and delivered it to Zuber. Shultz admit-ted typing the memo but could not recall delivering it toZuber. Zuber denies such memo was delivered to himIn any event, Oakes testified that on March 5 he wasinformed (presumably by Zuber or Kress), that all theboards were installed and the units were ready to beshipped.3. Respondent contends that Kress was dischargedfor a lack of leadership qualities and a failure tocommunicate with OakesKen Kress was hired by Respondent on October 4,1976, as an electrical technician. In January 1977, Kresswas promoted to the position of chief engineer and re-ceived a raise in pay at this time. Oakes conceded thatfollowing his appointment to the position of chief engi-neer, he had no cause to complain about Kress' work. Infact Kress received, thereafter, annual raises around Jan-uary of each year. About August 1977, Kress was ap-pointed to the position of executive vice president byOakes. Such promotion involved no increase in salarybut did involve an increase in responsibilities. In this con-nection, Kress was now required to attend corporatemeetings, sign checks, and make various high-level man-agement decisions.Throughout the course of Oakes' testimony as a 611(c)witness and subsequently as Respondent's witness in itsdefense, he set forth numerous reasons that he contendedwere responsible for his decision to discharge Kress.These reasons included the following: (a) Kress was un-professional because he organized ski trips on companytime; (b) in August 1978 Kress threw a temper tantrumand put his fist through a closed door; (c) Kress hotrodded his car in the driveway of Respondent's facility;(d) Kress failed to submit proper oral reports prior toAugust 1978; (e) written monthly reports filed by Kresssubsequent to August 1978 were late and incomplete; (f)Kress failed to instruct employees that the radioactivesource could not legally be removed from the sourceholder within the plant pursuant to instructions con-tained in the Kay Ray manual; (g) Kress unilaterally ter-minated Respondent's dealings with U.S. Motors, Re-spondent's supplier, without proper authorization; (h)Kress granted too many vacation requests in his depart-ment for the same period of time; and (i) Kress failed togive Oakes proper explanations of reports submitted byMosi Chu, causing Oakes to fire Chu.In connection with paragraph (a), the testimony ofKress and Oakes established that Kress, an avid skier, or-ganized ski trips throughout his employment at Oakes.The work involved in setting up such trips, however,was done by Kress at his home. He did post notices-per-taining to his ski trips on Respondent's bulletin boards.In fact, Oakes accompanied Kress on several such skitrips. Moreover, Oakes never criticized Kress' use of Re-spondent's bulletin boards to post notices concerningsuch ski trips. With respect to (b), the testimony of Kressand Oakes established that sometime in August 1978,Oakes came into Kress' office and questioned hilt con-cerning a sales order for certain outlet piping. Oakesquestioned that such piping had been ordered and Kressreplied that he had the sales order indicating that thepiping had been ordered. Oakes asked, "Who the hell isgoing to pay for this, shall I take it out of your salary."He then stormed out of the office stating loudly, "That'sthe problem around here, one fucking asshole doesn't tellthe other one what he is doing." Thereafter Kress testi-fied that he became extremely angry and smashed his fistagainst the door denting the lock mechanism somewhat.However, Oakes never spoke to Kress concerning thisincident. With respect to (c), on cross-examination Oakesconceded that Kress' hot rodding his car in Respondent'sdriveway was after all not a factor leading to his dis-charge and withdrew such contention. With respect to(d), the testimony of Kress and Oakes established thatthere was no requirement that Kress submit regularmonthly or other periodic oral reports concerning theprojects under his direction. Rather the testimony estab-lished that prior to August 1978, Kress and Oakes hadfrequent informal conversations on jobs under Kress' su-pervision. Moreover, there is no testimony or other evi-dence that established that Oakes ever criticized Kressfor his failure to communicate to him orally concerningthe status of engineering projects under his supervision.With respect to (e), the testimony of Kress and Oakes es-tablished that on August 11, 1978, Oakes sent a memo toKress requiring monthly reports on engineering projectsunder Kress' direction. Oakes, however, admitted undercross-examination that following this memo he regularly 'OAKES MACHINE CORP.467•received timely and complete written' reports from Kresspursuant to the memo.In connection with (f), the evidence failed to establishwhat provision or section of the Kay Ray manual pro-hibited removing the radioactive source from the sourceholder. Counsel for the Respondent contended that if theState Nuclear Regulatory Agency concluded a violationhad been committed by moving the radioactive sourcefrom one unit to another, such prohibition must havebeen set forth in the Kay Ray manual and, therefore,Kress was delinquent in his duties for not reading themanual thoroughly and instructing employees under himnot to remove the radioactive source from the holder. Inthis connection, the record established the following:JUDGE EDELMAN: Mr. Hogan my question toyou is very simple, are you contending that Mr.Kress was delinquent in his duties because he failedto read the manual (Kay Ray Manual) properly andfailed therefore to instruct employees pursuant to amanual issued by Kay Ray in the proper handlingof the source?Mn. HOGAN: No I wouldn't ask you to make thatpresumption.JUDGE EDELMAN* I think that you should be pre-pared to show me where in the manual, what sec-tion in the manual he failed to comply with. Areyou prepared to do that?Mn. HOGAN: Not at this moment I'm not.12JUDGE EDELMAN: (t0 Attorney Hogan) I will putit to you this way: If you cannot provide a specificmanual instruction that is in that manual (Kay RayManual) that Mr. Kress should have read and failedto read and failed to impart to the employees, I'mnot going to make the presumption . . . thatmoving the source head around from unit to unitwas improper.MR. HoGAN: I wouldn't quarrel with that propo-sition. I agree 100%."Neither Respondent's attorney nor witnesses called byRespondent were able to produce at any point duringthis hearing a reference to that portion of the Kay Raymanual that convinced Oakes that Kress should haveknown the source should not have been removed fromthe source holder.With respect to (g), the testimony of Kress and Oakesestablished that Respondent had long used U.S. Motorsas a supplier of motors. Sometime during the latter partof 1978, however, Kress and Oakes were discussing along standing problem concerning timely deliveries fromU.S. Motors. At this time Oakes told Kress that Re-spondent needed a second supplier of motors to correctthis problem. Pursuant to this conversation, Kress madecontacts with Reeves, as a motor supplier. This was doneadmittedly with Oakes' knowledge. Accordingly, Reeveswas established as an additional supplier of motors forRespondent. Moreover, Oakes admitted that Respondentreceived more timely deliveries from Reeves than fromU.S. Motors. Thereafter on March 5, U.S. Motors sent12 Trial record at 819-820.13 Trial record at 822-823.ItesPonrient a letter stating in part: "Ken (Kress) I appre-ciate your honesty in advising that Reeves will be yourmajor supplier in the future and thank you for your pastassociation with U.S. Motors. Unfortunately, the deliv-ery problems of last year which could have been solvedby this stock program had already done irreconcilabledamage."Oakes received this letter on March 5 or 7 and admit-tedly never spoke to Kress about the contents of theletter at any time prior to his discharge.With respect to (h), Oakes contends that Kress showedpoor management judgment by scheduling overlappingvacations within the engineering department. Kress testi-fied that he never scheduled vacations, but that hemerely listed employees' vacation requests for Oakes'subsequent decision regarding when the employeeswould be granted vacations.In this connection, the engineering report for themonth of February, 1980 from Kress to Oakes sets forthvacation "requests" and proceeds to list the following:Lew RussoMar. 19-231 weekJohn HalinskiMar. 29-302 daysJim ZuberMar. 19-231 weekKen KressMar. 19-231 weekBelow the list of requested vacations in caps is the fol-lowing, "PLEASE ADVISE ON THE ABOVE VA-CATIONS."With regard to (i), the testimony of Kress and Oakesestablished that Musi Chu was a physicist hired by Re-spondent in January 1978 to perform certain basic re-search and aid in solving various technical problems oc-curring in connection with development of the densi tom-eter.Sometime in July 1978, Oakes for the first time askedKress for a report on Chu's work. Oakes testified thatKress responded by giving him a verbal description ofChu's work to date. (Such oral report was made at atime when written reports were not required by Kress.Written reports became required effective September1978.) Oakes thereafter testified that sometime in Sep-tember, he received two written reports that had beenprepared by Chu, which he was unable to understand.Following the receipt of Chu's reports, Oakes thereafterrequested that Kress supply him with a report of Chu'swork to date in "lay language" so that he could under-stand Chu's progress. Before such report could be com-piled, however, Oakes issued a memorandum on October9, discontinuing all further "engineering effort expendedon improvement or development" of the densitometerand directing all further work on the densitometer be di-rected toward production. On October 31, 1978, Oakeswrote a letter to Chu enclosing with this letter a copy ofthe memo dated October 9, described above, notifyingChu that his services were no longer necessary. Thereason set forth in the October 31 letter for Chu's termi-nation was the discontinuance of further research and de-velopment on the densitometer project. 468DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOakes at no time thereafter requested from Kress anyreport on Chu's work, nor did he at any time criticizeKress for any failure to submit a written report in "laylanguage" of Chu's progress up to the period of his ter-mination.On January 23, Stalzer came to Oakes' office com-plaining about a lack of cooperation between the produc-tion and engineering department. Oakes called in Kressand the three individuals discussed the situation. Oakestestified that the problem involved Stalzer's complaintthat the engineering department submitted too manyplans and specifications with errors, requiring wastedproduction hours to correct these mistakes. Kress testi-fied that the complaint involved a contention by Stalzerthat Kress had held back a shipment of machines withoutinforming Stalzer. Kress explained he indeed held backsuch shipment because his inspection indicated that themachines were mechanically unsound. He informedStainer and Oakes that he did not tell Stalzer of this atthe time because Stalzer was not in the production areawhen he discovered the flaw in the machines and madethe decision to send it back.In view of my credibility evaluation with respect toOakes and Kress, as set forth above, I credit the testimo-ny of Kress.In any event, as a result of this discussion, which ad-mittedly grew quite heated, Kress voluntarily resignedhis position as executive vice president. Oakes acceptedthis oral resignation. Kress continued to operate in thecapacity of chief engineer.An examination of Oakes' testimony and Respondent'sbrief established that the primary reason Oakes dis-charged Kress was that he failed to establish what Oakesconsidered to be a sufficient degree of control over theemployees under him and failed to require them tofollow the chain of command. In this connection, Oakestestified that the reason for Kress' discharge as a chiefengineer "is that here he's conducting the EngineeringDepartment and I didn't feel that he (Kress) was capableof commanding their respect." At another point Oakestestified describing the events of the March 2 meetingthat he told Kress that he wanted to know what couldbe done to get Zuber "to realize that there's a legitimatechain of command . . . What do we do with JimZuber to get him to realize that there's a company struc-ture? That there are other people that he had to workwith, why Ken Kress did not go to you?" Oakes thendescribed an example of when he was employed byGrumman and he and five or six other employees hadbeen subjected to a high level of radiation, but ratherthan contact an outside agency, he and the other em-ployees contacted their immediate supervisor.That Oakes regarded Kress' inability to establish in hisemployees a respect for the chain of command so thatZuber would not have contacted any regulatory agencies(or that Russo would not have sent the letter to Katy In-dustries), is established in Respondent's brief, in whichRespondent's attorney contends as an example of Kress'lack of leadership, his failure to dissuade Zuber fromcalling the health department. In this regard, Respond-ent's brief" states as follows: ,"Finally, when he (Kress)is informed by Zuber of Zuber's concern over safety,and his intention to call the New York State Health De-partment, he fails to recognize his responsibility to dis-suade Zuber from calling the Health Department . . . .Instead, he thoroughly passes it it off by telling Zuber toinform Egan."Kress credibly denied that Oakes ever criticized him inconnection with his leadership qualities or threatenedhim at any time during his employment with discharge.Analysis and ConclusionsA. The Discharge of Louis RussoThe credible evidence established that the sole factorin Respondent's decision to discharge Russo was hissending the Katy letter, described above, to Katy Indus-tries." This is conclusively established through Re-spondent's admissions, contained in its answer submittedin connection with the OSHA complaint, and his candidadmission to employees Halinski, Miglionico, and Diazon M4rch 9, the date of Russo's discharge, that he haddischarged Russo because he had sent the above letter.The evidence further established that it had alwaysbeen Oakes' intention to discharge the individual whosent the letter to Katy from the moment Katy Industries,Inc. had made Oakes aware of such letter, on August 23,1978. This is established by Egan's testimony that Oakestold him that when he found out who wrote the letter hewould fire such individual.That Oakes discharged Russo solely because of theKaty letter is further established on an examination ofRespondent's defense. In this regard, Oakes testified thata major reason for Russo's discharge was his general dis-satisfaction with Russo's "lack of trust in me and his un-willingness to express his feeling to, either directly to meor to Ken Kress." Such statement translates, in my opin-ion, and in view of all other evidence in connection withRusso's discharge, to an admission that Russo was dis-charged because he failed to state his complaints toOakes directly, rather than my means of the letter toKaty Industries, Inc. Oakes' defense is further contradict-ed by his admission that prior to January 1979, he hadno problems with Russo's attitude. In fact, Russo wassuch a trusted and valued employee that during the year1978 he received four separate merit increases. Addition-ally, Oakes admitted that he never complained to Russoabout either his work or his attitude.It is evident that the alleged incidents involving BobWeis had nothing to do with Oakes' decision to dis-charge Russo. In this connection, Weis was a new em-ployee, being employed only 5 weeks at the time thatRusso was discharged, compared with Russo, a long-time, valued and trusted employee, prior to Oakes' dis-covery that he had sent the letter to Katy Industries, Inc.Moreover, Oakes conceded that he never spoke to Russoconcerning the alleged incidents involving Bob Weis. Inthis respect Respondent did not call Weis as a witness to14 R. Br. at 32, 3d par.15 Wright Line, 251 NLRB 1083 (1980). OAKES MACHINE CORP.469corroborate Oakes' assertion that the alleged incidentstook place.Oakes' contention that Russo's discharge resulted inpart from errors attributed to him in connection with theSwiss Colony job is complete and utter nonsense, as thetestimony of Johnson and Miglionico established conclu-sively that such errors were discovered after Russo's dis-charge. Moreover, Oakes admitted ultimately duringcross-examination that in his discharge interview withRusso he never mentioned to Russo the Swiss Colonyjob as a cause for his discharger Additionally, Egan andKress testified that Oakes never mentioned any errors inthe Swiss Colony job attributable to Russo.Accordingly, I conclude that Respondent dischargedRusso because he had sent the letter to Katy Industries,Inc. The only question remaining is whether such activi-ty by Russo is protected activity within the meaning ofSection 8(a)(1) of the Act.There is no question that letter itself expressed the dis-satisfaction of the employees generally with the mannerin which Peter Oakes ran the Company. In this respect,the evidence established that the letter was composed asa result of numerous employee complaints concerningOakes' lack of efficient management, which had resultedin lower company profits and hence a low annual wageincrease coupled with a small bonus. The wording of theletter itself reflects such employee concern. Moreover,the letter consistently uses the pronoun "we" expressingthe various complaints set forth therein. It is reasonableto assume that anyone reading this letter would concludethat such letter represented the collective thinking ofmore than one employee. Therefore, at the time PeterOakes discharged Russo, he was aware that althoughRusso was the sender of the Katy letter, the letter repre-sented the complaints of his employees generally.The Board has consistently held that employees' com-plaints to management about the quality and capability ofsupervisory personnel are protected activity within themeaning of Section 8(a)(1). In the instant case such capa-bility and qualities had a direct impact on employees'wages, hours, and working conditions because theirannual raises and bonuses depended on efficient manage-ment to insure annual profits from which such raises andbonuses would be distributed. Thus, the Board held inPuerto Rico Sheraton Hotel, 248 NLRB 867 (1980), thatthe drafting, mailing, and distribution of a letter thatcomplained to higher management about a general man-ager's operation of a hotel, which was signed by supervi-sory and other employees, constituted legitimate concert-ed activity by such employees for their mutual aid andprotection within the meaning of Section 7 of the Actand that the discharge of employees for their participa-tion in connection with such letter constituted a violationof Section 8(a)(1) of the Act." Accordingly, I concludethat Respondent discharged Lewis Russo for sending theletter to Katy Industries. I further conclude that suchdischarge violated Section 8(a)(1) of the Act.16 See also Huchiner Mfg. Co., 238 NLRB 1253 (1978); NLRB v. Phoe-nix Mutual Life Insurance Ca, 167 F.2d 983 (7th Cir. 1948); NLRB v.Guernsey-Muskingum Electric Co-op., 285 F 2d 8 (6th Cir. 1960)B. The Discharge of James ZuberAs in the case Russo, I am convinced beyond anydoubt that Respondent discharged James Zuber solelybecause he filed complaints with the New York StateNuclear Regulatory Agency and the Suffolk CountyHealth Department. In this connection, the testimony ofEgan, Respondent's vice president, established thatduring the March 2 meeting Peter Oakes stated, in dis-cussing how to handle Zuber's complaint to the NuclearRegulatory Agencies, that he intended to fire Zuber. Inthe context of the discussion that took place during thismeeting, I conclude that such intention was motivatedsolely by Zuber's complaints to these agencies. WhenKress reminded Oakes that Zuber was legitimately con-cerned about his health and had a legal right to contactappropriate agencies, Oakes replied that he had alreadyreported the incident (the Zuber complaints to the regu-latory agencies) to Katy and at this point it was out ofhis hands. Significantly, during the discussion thatensued, the only topic discussed was Zuber's complaintand how to handle it. At no time did Oakes criticize thequality of Zuber's work on the densitometer or in anyother respect. Moreover, Oakes' statement that he hadreported the incident to Katy and it was now out of hishands strongly implies that the discharge was motivatedby Zuber's reporting the incident to state authoritiesrather than for unsatisfactory work performance, since itis highly unlikely that Oakes, the president of Respond-ent, would discuss, or be required to discuss, with Katyan employee he intended to fire for unsatisfactory workperformance.Moreover, assuming arguendo, Oakes' version of theMarch 2 meeting, at which he testified that he askedKress and Egan, "What can we do discipline Zuber?"taken in connection with the discussion on how tohandle Zuber's complaint, establishes that Oakes intend-ed to discipline Zuber for contacting the above agenciesconcerning the safety of the Kay Ray mechanism ratherthan for any dissatisfaction with his work.I also conclude that Respondent's defense fails to over-come the General Counsel's strong prima facie case. Re-spondent contended that Zuber was discharged for or-dering a halt to the production of the densitometer andfor failing to complete the electric circuitry of the densi-tometer by a specified time limit. An examination of Re-spondent's contentions, however, established that theywere pretextual in nature. Wright Line, supra.It is undisputed that as a result of the October 9memo, all further research and development work on thedensitometer ceased; all further work being directed tocompleting production of the six densitometer units cur-rently in the shop. Moreover, there is no dispute that onNovember 8, one of the densitometers then in productionwas tested at Royal Cake Bakeries in Winston Salem,North Carolina, where it was determined that thepresent valve system was unsatisfactory and that itwould be necessary to develop and incorporate a differ-ent valve system into the denistometer before productioncould be completed. The valves intended for use in thenew valve system were not available in Respondent'sstock and had to be ordered from the outside. Conse- 470DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDquently, Zuber, following his return to Respondent's fa-cility and pursuant to the decision reached as the resultof discussions with Kress, Walter Johnson, and Oakesnotified John Stalzer, production manager, to stop con-struction on the valve systems. Although it appears thatStalzer interpreted Zuber's statement to mean that hewas to stop all production on the densitometer, he didnot do so. He did stop work on the valve system, butcontinued production on the remaining portions of thedensitometer, except for the electric circuit boards thathad been sent to an outside contractor to be wired. Inany event, during the meeting that took place in January1979, Zuber pointed out the apparent misunderstandingbetween Stalzer and himself and there was no criticismof Zuber at this time.Oakes' second reason for discharging Zuber, namelythat he failed to have the electronic circuitry on the den-sitometer tested within the time limitations set forth byOakes, is contrary to the facts. In this respect, whetherOakes' testimony that the circuitry was to be completedby March 5 is credited, or that of Zuber that he haduntil March 9, the evidence established that the circuitswere complete and tested by March 5 and Oakes was soinformed. Therefore this could not have been a motivat-ing factor in Zuber's discharge.Accordingly, I conclude that Zuber was dischargedsolely because he complained about the safety of the KayRay mechanism to the New York State Department ofHealth and the State Nuclear Regulatory Agency.The issue now arises whether the complaint by Zuberto the Suffolk County Department of Health and theNew York State Nuclear Regulatory Agency was a pro-tected concerted activity. The Board has held in AlleluiaCushion Co., 221 NLRB 999 (1975), that when an em-ployee complains about safe working conditions to agen-cies whose function it is to protect the safety of employ-ees such complaint, by implication, is designed for thebenefit of all employees in the absence of any evidencethat fellow employees disavow such representation. InAlleluia, the Board found the discharge of an employeebecause he had filed a complaint under the CaliforniaOccupational Safety and Health Act (OSHA) violatedSection 8(a)(1) of the Act.I therefore conclude that Zuber's complaint to the nu-clear agencies was protected concerted activity and thatRespondent, by discharging Zuber for engaging in suchactivity, violated Section 8(a)(1) of the Act.C. The Discharge of Kenneth KressAn examination of Oakes' rambling, inconsistent, con-tradictory, and illogical testimony established that theprimary reason, if not the only reason, for dischargingKress was that he failed to establish a sufficient degree ofcontrol over the employees under him, and he failed torequire them to follow a chain of command, that wouldhave prevented Russo's letter to Katy Industries andZuber's complaints to the above regulatory agencies.This is established through Oakes' testimony. In this re-spect, Oakes testified that the reason for Kress' dischargeas chief engineer was that "here he's conducting the en-gineering department and I didn't feel that he (Kress)was capable of commanding their (the employees) re-spect." Oakes further testified in connection with theMarch 2 meeting that he told Kress that he wanted toknow what could be done to get Zuber "to realizethere's a legitimate chain of command. What do we dowith Jim Zuber to get him to realize that there's a Com-pany structure? That there are other people that he is towork with, why Ken Kress did he not go to you?"Thus, it appears that Oakes' primary dissatisfactionwith Kress was his failure to command sufficient respectfrom the employees under him so that they would cometo him before, as in the case of Zuber, contacting stateregulatory agencies, or as in the case of Russo, beforesending letters to Katy Industries, Inc. That Oakes re-garding Kress' inability to establish in his employeessuch a respect for "chain of command" is establishedconclusively by Respondent's brief, in which the Re-spondent's attorney contends as an example of Kress'lack of leadership, his failure to dissuade Zuber fromcalling the health department. The same contentionwould be equally applicable in the case of Russo's letter.I also conclude that a concurrent reason for Oakes' de-cision to discharge Kress was Kress' statement madeduring the March 2 meeting of his intention to testify onZuber's behalf should Zuber be discharged. In this con-nection, Oakes had already made a decision to dischargeRusso and Zuber. It is highly probable that he regardedKress' statement of intention to protect an employee thatOakes considered a troublemaker to be an act of treach-ery by Kress, which reinforced Oakes' decision to dis-charge Kress.The timing of the discharges also strongly leads to theconclusion that Oakes was attempting to eliminate, inone single action, those employees that he consideredtroublesome. Russo was to be discharged because, whilea once trusted employee, he had turned on Oakes whenhe sent the letter to Katy. Zuber was to be dischargedbecause he failed to communicate his concern about theKay Ray device to Oakes before contacting state regula-tory agencies, and Kress was to be discharged becausehe failed to establish the proper confidence and respectfrom his employees that would have dissuaded Russofrom sending the letter to Katy, and Zuber from contact-ing the state regulatory agencies. Additionally, Kress'position that he would stand by Zuber and testify on hisbehalf in court, if necessary, must have infuriated Oakesand implanted further in his mind that Kress was a dis-loyal employee. As Egan testified, the discharge ofRusso, Zuber, and Kress at one time represented a virtu-al elimination of the engineering department itself, theresult of which caused Egan to resign. As Egan stated inhis letter of resignation, "Your actions in precipitouslyfiring half the engineeringstaff and 85% of the engineer-ing experience at Oakes forces me to conclude that youvalue personal consideration more than the ongoing suc-cess of the Company." This statement in itself by Egan,then a vice president of Respondent, suggests that thedischarge was motivated by the concerted activities ofRusso and Zuber, and Kress' failure to dissuade the em-ployees from engaging in such activities, rather than un-satisfactory work performance, as contended by Oakes. OAKES MACHINE CORP.471Additionally, the letters to employees Halinski, Mig-lionico, and Diaz further suggest that the discharge ofRusso, Zuber, and Kress was related to their activities,described above, rather than unsatisfactory work per-formance. In this regard, the letter to Halinski refers tothe "temporary struggle in engineering," the letter toMiglionico implores him to "stay clear of the present dif-ficulties concerning some of the personnel in engineer-ing," and the letter to Diaz refers to the "temporary per-sonnel problems in engineering."That Kress' discharge was motivated by his failure todissuade Russo and Zuber from engaging in the protect-ed activities described above and by his intention to aidZuber by testifying on his behalf in court, if necessary, isestablished conclusively by an examination of the pretex-tual reasons attributed by Oakes to Kress as reasons forhis discharge in Respondent's defense.Thus, Oakes contended that Kress was unprofessionalbecause he organized ski trips on company time. In thisrespect, the evidence established that the work involvedin setting up such ski trips was done by Kress at homeand that his activities on company time were limited toposting notices pertaining to his ski trips on Respondent'sbulletin board. Moreover, Oakes himself accompaniedKress on several such ski trips. I conclude this conten-tion by Oakes to be pretextual.Oakes further contended that sometime in 1978 Kresshad displayed a temper tantrum and had smashed his fistagainst one of Respondent's doors. I conclude that suchan isolated instance is hardly cause for discharge of anemployee. Moreover, the incident took place in 1978 andKress was not warned about it. I therefore consider thiscontention by Respondent to be pretextual.Oakes initially contended that Kress' discharge was inpart motivated by an incident in which he hot rodded hiscar in the driveway of Respondent's facility. Oakes sub-sequently during the course of his testimony admitted thepretextual nature of such contention and withdrew thisas a cause for Kress' discharge.Oakes' contention that Kress failed to submit properoral reports prior to August 1978 is also pretextual. Inthis respect, the evidence established there was no re-quirement that Kress submit regular monthly or otherperiodic oral reports concerning projects under his direc-tion. Rather the evidence established that Kress andOakes had frequent informal conversations concerningall jobs under Kress' supervision. There is no evidencethat Oakes criticized Kress during this period for his fail-ure to communicate to him orally that status of any engi-neering project under his supervision.Oakes' contention that Kress failed to submit timelyand complete written reports is also clearly pretextual. Inthis respect, the evidence established that on August 11,1978; Oakes by a written memo required Kress to submitmonthly reports on engineering projects under his direc-tion. Thereafter, Oakes admitted on cross-examinationthat contrary to his initial contention, Kress did submit,without exception, timely and complete written reports.Oakes' contention that Kress failed to read the KayRay manual thoroughly and as a result failed to instructemployees that the radioactive source could not legallybe removed from the source holder within the plant, isalso clearly pretexutal. In this respect, neither Oakes norhis attorney was able at any time during the course ofthe hearing or in the brief to direct attention to any para-graph in the Kay Ray manual that would indicate thatthe source could not legally be removed from the sourceholder within the plant.Oakes' contention that Kress unilaterally terminatedRespondent's dealing with U.S. Motors, Respondent sup-plier, is also clearly pretextual. In this regard, the evi-dence established that sometime in the latter part of1978, Oakes himself, in discussing a longstanding prob-lem concerning timely deliveries from U.S. Motors, toldKress that Respondent needed a second supplier ofmotors to correct this problem. The evidence establishedthat as a result of Oakes' direction, Kress thereafter madecontact with Reeves Motor as a supplier. This was ad-mittedly done with Oakes' knowledge. In this connec-tion, Oakes admitted that he was aware that Kress hadobtained Reeves as a supplier and indeed, that Respond-ent received more timely deliveries from Reeves thanfrom U.S. Motors. That U.S. Motors should send Kress aletter acknowledging notification of Reeves as Respond-ent's major supplier could not have come as a surprise toOakes. In any event, the evidence established that Oakesat no time prior to Kress' discharge spoke to him aboutthis letter.Oakes' contention that Kress granted too many vaca-tion requests in his department at the same period of timeis also pretextual. In this respect, the evidence estab-lished that Oakes granted no vacation requests; hemerely forwarded to Oakes those vacations requests sub-mitted by the employees for Oakes' decision whethersuch request be granted.Oakes' contention that Kress failed to give him aproper explanation of the reports submitted by MosiChu, causing Oakes to fire Chu, is also clearly pretextual.In this connection the evidence established that Chu wasa physicist hired by Respondent in 1978 to perform cer-tain research concerning the development of the densi-tometer project. Sometime in September 1979, Oakes re-ceived two written reports prepared by Chu summariz-ing his research work to date. Oakes, however, wasunable to understand Chu's report and requested thatKress supply him with a written summary of Chu's workin "lay language so that he could understand Chu'sprogress." Before such report could be compiled byKress, however, Oakes issued his memorandum datedOctober 9, discontinuing all further research on the den-sitometer project. On October 31 Oakes, in a letter dis-missing Chu, enclosed a copy of the October 9 memo-randum and notified Chu that his services were beingdiscontinued in view of the October 9 memorandum dis-continuing further research. On the basis of the above, itis clear that Chu was discharged solely because of Re-spondent's decision to discontinue further research onthe densitometer and not because of a failure by Kress tosubmit a written report concerning Chu's work. More-over, Oakes admittedly never spoke to Kress about hisfailure to submit such report.Based on all the above, I conclude that Respondentdischarged Kress: (a) because he failed to dissuade Zuber 472DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfrom contacting the state agencies described above (b)because he failed to dissuade Russo from sending theletter to Katy; and (c) because he indicated his intentionto Oakes to support and give testimony on behalf ofZuber in the event Oakes discharged him for contactingthe above state agencies.The next issue to be decided is whether such dischargeviolates the Act.The Board in Downslope Industries, 246 NLRB 948(1979), concluded that the discharge of a supervisor forhis failure to suppress or prevent employees from engag-ing in their lawful Section 7 activity violates Section8(a)(1) of the Act. In Downslope, Respondent fired its su-pervisor, Scarlet, because she had failed to suppress theemployees working under her supervision from engagingin a concerted work stoppage in order to protest sexualharassment by another supervisory employee. In the in-stant case, I have concluded that Respondent dischargedKress because he had failed to suppress Zuber fromfiling a complaint with appropriate state agencies con-cerning health factors at Respondent's facility and Russofrom sending the letter to Katy Industries which, as setforth and discussed above, constitutes lawful Section 7activity by both employees.17 I therefore conclude thatsuch discharge violates Section 8(a)(1) of the Act.Moreover, the Board has also concluded that an em-ployer violates Section 8(a)(1) by discharging a supervi-sor for engaging in conduct tended to protect employeesfrom interference and discrimination prescribed by theAct. Buddies Super Markets, 223 NLRB 950 (1976); Per-mian Corp., 189 NLRB 860 (1971); see also the dissentingopinion of Board Member Murphy in Downslope Indus-tries, supra at 951. As the Board stated in Buddies SuperMarkets, supra, it is a violation of Section 8(a)(1) to dis-charge a supervisor "where the supervisor assists em-ployees in proceedings. . . before the Board." The factsin the instant case establish that during the March 2meeting in which Oakes indicated that he intended todischarge Zuber for contacting the regulatory agencies,Kress stated that it was unlawful to discharge Zuber forthis reason and that he would testify on his behalf incourt if necessary. Although Kress did not specificallystate that such discharge was unlawful within the mean-ing of the Act and that he would testify on Zuber'sbehalf in an NLRB hearing, his broad statement to Oakeswould include by reasonable implication proceedingswithin the ambit of the Act. For this additional reason, Iconclude that the discharge of Kress by Respondent vio-lated Section 8(a)(1) of the Act.D. Promises of Benefits, Granting of Benefits, andWarnings Directed to Employees to Induce them toRefrain from Engaging in Protected ConcertedActivitiesThe evidence clearly established that Respondent bothpromised and granted wage increases and threatened itsemployees with unspecified reprisals in order to induceits employees from engaging in protected concerted ac-tivities.17 See also Nevis Industries, 246 NLRB 1053 (1979).In this respect the evidence established that, on March8, Peter Oakes met secretly and privately with employeeHalinski and informed him there was going to be "sometrouble" the following day. He told Halinski that hewould be taking on added responsibility and would re-ceive a raise. Oakes then questioned Halinski if he waswith him and Halinski replied yes. Such statement inview of the discharges that followed clearly implied thattroublemakers who engage in protected concerted activi-ties are discharged while those who refrain from engag-ing in such activities are rewarded with pay raises. Suchsentiments were again expressed in the March 9 notes toHalinski, Miglionico, and Diaz promising or granting, asin Halinski's case, a pay raise. These notes set forth thatthe employees should keep up the good work and notallow "the temporary struggle in engineering" and "thetemporary personnel problems in engineering . . . tobother you." In particular, the letter to Miglionicostated, "if you could stay clear of the present difficultiesconcerning some of the personnel in engineering whichdo not affect you and keep up the good work an increasewill be forthcoming."The evidence further established that after notifyingKress, Zuber, and Russo of their discharge, Oakes calledHalinski into his office and told Halinski that Kress hadbeen terminated because he had lacked leadership andRusso should not have written the letter to Katy Indus-tries, Oakes later met with Halinski, Miglionico, andDiaz in the lunchroom and repeated his prior conversa-tion with Halinski. Such statements clearly convey toemployees that employees who engage in protected con-certed activity will be discharged.Accordingly, I conclude that Oakes' oral statements toHalinski on March 8 and to Halinski, Miglionico, andDiaz on March 9, coupled with the March 9 letters tothese employees described above and the granting andpromise of raises were intended to and did clearly createthe impression in the minds of the employees that suchraises were conditioned on their not engaging in, or be-coming involved with, conduct engaged in by Russo andZuber, or engaging in similar protected conduct, coupledwith an implied warning of discharge or other reprisalsshould the employees engage in such protected activity.Accordingly, I find that Respondent by Oakes' state-ments to Halinsld, Miglionico, and Diaz, described aboveand through the contents of the March 9 notes receivedby the employees with their raise or promise of raise, setforth and described above, promised and granted to itsemployees wage increases to induce them to refrain fromengaging in protected concerted activity and warned anddirected its employees from engaging in protected con-certed activity in violation of Section 8(a)(1).Additionally, I conclude that Vice President Egan'sstatement to Zuber following the Suffolk Department ofHealth inspection, at which admittedly informed Zuberthat he had "opened up a can of worms" by his com-plaint and then "read the Riot Act to Zuber," followedby his admonition to Zuber that he should have informedOakes or himself of his fears of radioactive exposurerather than contacting a state agency, constitute a further OAKES MACHINE CORP.473warning to employees to refrain from engaging in pro-tected concerted activities in violation of Section 8(a)(1).I further conclude that Oakes' statement to Russo,made during his discharge interview on March 9, "Ifyour next employer ever called and asked for a job refer-ence, I'm gonna send him a copy of this letter (the Katyletter) to show him what kind of person you're going tobe dealing with," to constitute a threat of blacklisting inoutside employment in violation of Section 8(a)(1) of theAct.CONCLUSIONS OF LAW1. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Respondent has violated Section 8(a)(1) of the Actby the following conduct:(a)Offering, promising, and granting its employeeswage increases and other benefits or improvements intheir working conditions and terms of employment toinduce them to refrain from engaging in protected con-certed activities for the purpose of mutual aid or protec-tion.(b)Warning and directing its employees to refrainfrom engaging in concerted activity for the purpose ofmutual aid and protection.(c)Threatening its employees with blacklisting in out-side employment because they engaged in concerted ac-tivity for the purpose of mutual aid and protection.(d)Discharging its employees James Zuber and LouisRusso because they engaged in concerted activity for thepurpose of mutual aid or protection.(e)Discharging its supervisor, Kenneth Kress, becausehe failed to dissuade or prevent employees from engag-ing in concerted activity for their mutual aid or protec-tion and because he stated his intention to testify in anylegal proceeding arising from Respondent's commissionof unfair labor practices.3. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act, I shall recommend that it cease and desist fromengaging in such unfair labor practices and take certainaffirmative action provided in the recommended Orderbelow, necessary to effectuate the policies of the Act.Respondent will be required to offer Louis Russo,James Zuber, and Kenneth Kress immediate reinstate-ment to their former position of employment or, if suchpositions no longer exist, to substantially equivalent posi-tions without prejudice to their seniority or other rightsand privileges. I shall further recommend that Respond-ent make Russo, Zuber, and Kress whole for any loss ofearning they may have suffered by reason of their unlaw-ful discharge, with backup to be computed on a quarter-ly basis, making deductions for interim earnings, with in-terest to be paid on the amounts owing and to be com-puted in the manner prescribed in F. W. Woolworth Co.,90 NLRB 289 (1950), and Florida Steel Corp., 231 NLRB651 (1977).18[Recommended Order omitted from publication.]18 See generally Isis Plumbing Co., 139 NLRB 716 (1962).